DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 5, 8-11, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the output converter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the output converter" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the output converter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the output converter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-7, 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furman et al. (10,166,624; 2016/0303677).

an output converter circuit 130;
a battery 118;
a bidirectional DC-DC converter circuit (charging chopper, 150, 135);
a control circuit 200 configured to:
control the output converter circuit;
control the bidirectional DC-DC converter circuit to convert the DC input power to charge the battery; and
control the bidirectional DC-DC converter circuit to convert power from the battery to provide the converted battery power to the output converter circuit;
where in the control circuit is configured to:
detect whether the battery is a recognized battery unit (recognized whether the battery needs charging); and
when the control circuit detects that the batty is the recognized battery unit:
control the bidirectional DC-DC converter circuit to charge the battery based on one or more predetermined characteristics (the charge level) of the recognized battery unit; and
control the bidirectional DC-DC converter circuit to control the power from the battery based on the one or more predetermined characteristics of the recognized battery unit;

enable welding without use of the battery (welding via the generator);
disable the bidirectional DC-DC converter circuit (disable welding via the battery); and
display a notification via the display device (contribution display);
wherein the control circuit is configured to, when the control circuit detects that the battery is the recognized battery unit (battery with sufficient charge), control the output converter to limit the welding power (hybrid welding using both generator and battery) based on the one or more predetermined characteristics of the recognized battery unit;
wherein the control circuit is configured to determine whether a charging device 112 is connected to the portable welding power supply based on the at least one of detecting the DC input power (power from the generator), detecting a connection with the charging device via a communications terminal, or detecting an analog or digital signal;
wherein the control circuit is configured to control output power from the charging device (whether the generator 112 is used)
wherein the control circuit is configured to:
determine whether a threshold output of a charging device has been exceeded (generator power is supplemented with battery power); and
when the threshold output has been exceeded, enable the bidirectional DC-DC converter circuit to provide the converted battery power to the output converter;
wherein the control circuit is configure to:

control the bidirectional DC-DC converted circuit to charge the battery based on the state-of-charge of the battery; and
control the bidirectional DC-DC converter circuit to output the power from the battery based on the state-of-charge of the battery;
wherein the control circuit is configured to control the output converter to limit the welding power based on the state-of-charge of the battery (limits the power from battery by charging the battery);
a user interface 304;
wherein the output converter circuit is configured to receive the DC input power and is configured to receive the converted battery power (see figure 3).
Regarding claims 18 and 20, Furman et al. disclose a hybrid power welding system comprising:
a primary power adapter 114, 112;
a portable welding power supply comprising:
an output converter circuit 130;
a battery 118;
a bidirectional DC-DC converter circuit (charging chopper, 150, 135);
a control circuit 200 configured to:
during a battery charging mode (charging the battery), control the bidirectional DC-DC converter circuit to convert the DC input power to charge the battery;

during a hybrid welding boost mode (using both generator and battery for welding):
control the bidirectional DC-DC converter circuit to convert power from the battery to provide the converted battery power to the output converter circuit; and
control the output converter circuit to convert the converted battery power and the DC input power to the welding power to increase the welding power to be greater than the DC-input power; and
during a hybrid welding-charging mode:
control the bidirectional DC-DC converter circuit to buck (via buck regulator 135, col. 5, ll. 58-61) a first portion of the DC input power to charge the battery; and
control the output converter circuit to convert a second portion of the DC input power to the welding power and to output the welding power (charging if additional power is available, col. 6, ll, 60-64);
a user interface 300.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman et al. (10,166,624).
Furman et al. disclose the limitations of the claimed invention with the exception of the battery being removable.  Removable batteries are well known.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have made the battery removable in the device of Fuman et al. to enable maintenance/replacement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK